Citation Nr: 0404757	
Decision Date: 02/19/04    Archive Date: 02/27/04

DOCKET NO.  00-20 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder for accrued benefits purposes only.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel


INTRODUCTION

The veteran served on active duty from July 1964 to August 
1968.  He died in April 1999, and the appellant is his 
surviving spouse.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 2000 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Little Rock, Arkansas, which denied the benefits sought on 
appeal.  The Board first considered this issue in January 
2003 and rendered a decision denying the benefits sought.  
The appellant appealed that decision to the United States 
Court of Appeals for Veterans Claims (Court) and in October 
2003 the Court granted a joint motion for remand, vacating 
the Board's decision with respect to the issue here on appeal 
and remanding the matter for compliance with the notice and 
duty to assist provisions of the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) [codified as amended at 38 U.S.C.A. § 5100 to 5107 
(West 2002)].  As such, this matter is properly returned to 
the Board for appellate consideration.


REMAND

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part. 

The VCAA was signed during the course of the appellant's 
appeal.  The VCAA redefined the obligations of VA with 
respect to its duty to notify a claimant of her rights and 
responsibilities in substantiating a claim and the 
obligations of VA with respect to its duty to assist a 
claimant in the development of a claim.  Additionally, 
judicial precedent requires that VA advise a claimant not 
only of her own responsibilities with respect to gathering 
evidence, but of VA's responsibilities in obtaining specific 
evidence on behalf of a claimant.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002). 

The motion granted by the Court in October 2003 specified 
that VA did not properly satisfy its duty to notify the 
appellant because nowhere in the processing of the 
appellant's claim did it specifically outline her rights and 
responsibilities under the VCAA.  Unfortunately, the Board 
does not have the authority to cure the procedural defect 
presented in this case.  See generally Disabled  American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003).  As such, this matter must be remanded to 
the RO so that proper notice may be given to the appellant 
and any additional development deemed necessary to assist the 
appellant in substantiating her claim may be performed.

Therefore, this matter is REMANDED for the following action:

1.  The RO must advise the appellant of 
her rights and responsibilities under the 
VCAA with respect to the claim here on 
appeal.  The RO must review the claims 
file and ensure that all VCAA notice and 
duty to assist obligations have been 
satisfied in accordance with 38 U.S.C.A. 
Sections 5102, 5103, and 5103A.  All new 
evidence and/or arguments must be 
associated with the claims folder.  

2.  When the development requested has 
been completed, the issue on appeal 
should again be reviewed by the RO on the 
basis of any additional evidence 
obtained.  If the benefits sought are not 
granted, the appellant and her 
representative should be furnished a 
Supplemental Statement of the Case and 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to cure a procedural defect and 
the Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  The 
appellant is free to submit any additional evidence and/or 
argument she desires to have considered in connection with 
her current appeal.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  No action is required of the appellant until she is 
notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




